DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No specific film having the claimed melting peak temperature  is disclosed in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 recites the phrase ‘the extrusion coating’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘highest’ is indefinite as its meaning is unclear. For purposes of examination, the melting peak will interpreted to be obtained for any film comprising HDPE, LLDPE or LDPE.


Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.       Claims 1 – 6 and 8 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chirinos et al (U.S. Patent Application Publication No. 2019/0118516 A1) as evidenced by Best et al (U.S. Patent No. 7,951,873 B1) and Yezrielev et al (U.S. Patent No. 5,458,920) and Vistamaxx Material Safety Data Sheet. 
With regard to Claim 1, Chirinos et al disclose a film (paragraph 0042) comprising an outer layer  comprising a polyethylene (paragraph 0051) that is a first high density polyethylene (paragraph 0052) having a density of  greater than 0.945 g/cm3 and a melt index up to 3g/10 min  and a second polyethylene that is linear low density polyethylene (paragraph 0053) and another layer comprising polypropylene (paragraph 0075) that is a plastomer that is Vistamaxx (paragraph 0027); in embodiments in which the outer layer is sealable, the film is sealed to another, identical film (paragraph 0072); a second film comprising a second high density polyethylene is therefore disclosed; a multilayer film is therefore disclosed that is free of adhesives; the film has a high gloss (paragraph 0004);  the claimed aspect of ‘extrusion coated’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Chirinos et al do not disclose that a blend of high density polyethylene and linear low density polyethylene is sealable, but Best et al disclose that blends of high density polyethylene and linear low density polyethylene (column 9, lines 60 – 67) are sealable (column 23, lines 14 – 20). Chirinos et al do not explicitly disclose the claimed gloss, but Yezrielev et al disclose that a high gloss is defined by a gloss higher than 70 (column 1, lines 31 – 38). Chirinos et al do not explicitly 
With regard to Claim 2, an additional layer is disclosed by Chirinos et al, comprising high density polyethylene, low density polyethylene, or others (paragraph 0071). A mixture of high density polyethylene and linear low density polyethylene is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a mixture of high density polyethylene and linear low density polyethylene, therefore in an inner layer, since high density polyethylene, low density polyethylene, or others is disclosed. The density of the low density polyethylene is 0.916 to 0.916 g/cm3 (paragraph 0021 of Chirinos et al). Although the disclosed range of density is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 3, the outer layer of the second film alternatively comprises high density polyethylene only, therefore 100% by weight high density polyethylene (paragraph 0051 of Chirinos et al).
With regard to Claim 4, low density polyethylene is not required in the second film. A film comprising less than 30% by weight LDPE is therefore disclosed.
With regard to Claims 5 – 6 and 8, the outer layer comprises less than 1% polypropylene by weight (paragraph 0054). A multilayer film comprising greater than 98% by weight ethylene – based polymer is therefore disclosed.

With regard to Claim 10, printing is disclosed between the first film and the second (the outer surface is printed; paragraph 0043 of Chirinos et al). It is not disclosed that the printing is ink. However, it would have been obvious for one of ordinary skill in the art to provide for ink, as printing is disclosed.
With regard to Claims  11 – 12, a flexible package that is a stand up pouch is disclosed by Chirinos et al.
8.       Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chirinos et al (U.S. Patent Application Publication No. 2019/0118516 A1) as evidenced by Yezrielev et al (U.S. Patent No. 5,458,920). 
Chirinos et al disclose a film as discussed above.  Alternatively, in Inventive Example 6, a sealable layer is disclosed, that is a polyolefin plastomer, and a thickness of 80 microns is disclosed (the polyolefin plastomer is PF1146 and is a sealant; paragraph 0128). The claimed bending stiffness is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for the film disclosed in Example 1 of the instant specification, as a sealable layer that is a polyolefin plastomer and a thickness of 80 microns are disclosed in an example. The claimed bending stiffness would therefore be obtained.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782